Citation Nr: 0507544	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a back disability.  This case was 
previously before the Board in March 2004, at which time it 
was remanded for additional development of the record.  As 
the requested development has been accomplished, the case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a back disability.  The Board notes that in a statement dated 
in November 2003, R. Fitzgerald, M.D., related that he had 
occasionally provided medical care to the veteran.  He stated 
that the veteran was seen for an evaluation of low back pain.  
He noted that the veteran asserted that, in March 1963, while 
he was in service, he slipped on a wet floor and fell down a 
flight of stairs.  It was reported that the veteran believed 
that his back pain was precipitated by this injury.  In 
addition, the physician indicated that the veteran brought 
with him old records that documented a fall in March 1963, at 
which time the veteran allegedly had complaints including 
back pain.  Dr. Fitzgerald opined that the veteran had 
clinical evidence of chronic low back pain that might have 
been precipitated by the fall in service.  While this 
suggests that there is some documentation of an injury in 
March 1963, the Board points out that the service medical 
records are negative for complaints or findings concerning 
the back.  The RO has not attempted to obtain the record that 
purportedly documents this in-service injury.  Moreover, a VA 
examination has not been conducted following the veteran's 
separation from service.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact Dr. Fitzgerald, 
at his address of record, received in 
December 2003, and request a copy of all 
treatment records of the veteran, as well 
as the documentation of the alleged in-
service injury in March 1963 that Dr. 
Fitzgerald referenced, and relied on, in 
formulating his November 2003 opinion as 
to the origin of the veteran's back 
disability.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his current 
back disability.  All necessary tests 
should be performed.  The examiner is 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
current low back disability that is 
related to service.  The rationale for 
the opinion should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




